Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered August 28, 2002, convicting him of assault in the second degree, sodomy in the third degree, and assault in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People’s proof was legally insufficient to support his conviction of assault in the second degree is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19-21 [1995]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of assault in the second degree. Furthermore, contrary to the defendant’s contention, the evidence also was legally sufficient to support his conviction of sodomy in the third degree. Moreover, upon the exercise of our factual review power, we are satisfied that contrary to the defendant’s contention, the verdict of guilt as to those two crimes was not against the weight of the evidence (see CPL 470.15 [5]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Cozier, J.P., Ritter, Luciano and Lifson, JJ., concur.